5 U.S. 194
1 Cranch 194
2 L.Ed. 79
WILSON, plaintiff in errorv.LENOX and MAITLAND, defendants in error.
February Term, 1803

WRIT of error to the circuit court of the county of Alexandria, in the district of Columbia.
This was an action of debt upon a bill of exchange drawn by A. and W. Ramsay on certain merchants in London, upon which the plaintiff in error was indorser. The declaration claimed the amount of the bill with 'damages, interest, and charges of protest.' The verdict of the jury was for the debt, mentioned in the declaration. The suit was instituted upon the authority of an act of assembly of Virginia, which declares that any person 'may prosecute an action of debt for principal, damages, interest, and charges of protest against the drawers, & c.' There was no averment of the amount of the charges of protest.
The exception taken in this court, and upon which only the court gave an opinion, was, that the debt demanded was not certain.
[Argument of Counsel from pages 195-210 intentionally omitted]
Mr. Chief Justice MARSHALL delivered the opinion of the court.


1
In this case there was an objection taken to the plaintiffs' declaration, which was in debt on a protested bill of exchange. The declaration claims 300l. sterling with damages, interest, and charges of protest, on a protested bill of exchange, without stating, in any part of it, the amount of those charges. The verdict is for the debt in the declaration mentioned, on which judgment is rendered, to be discharged by a less sum.


2
The objection is, that the demand is uncertain, inasmuch as the amount of the charges of protest, which constitute a part of the debt claimed, is not stated.


3
The clause of the act on which this suit is instituted is in these words: 'It shall be lawful for any person or persons,' &c. 'to prosecute an action of debt, for principal, damages, interest, and charges of protest, against the drawers,' &c. The charges of protest constitute an essential part of the debt, and the declaration would not pursue the act if those charges should be omitted. This part therefore cannot be considered as surplusage. It is a component part of the debt for which the action is given. Being a necessary part, its amount ought to be stated with as much certainty as the amount of the bill.


4
As this is a mere technical objection, the court would disregard it, if it was not a principle deemed essential in the action of debt that the declaration should state the demand with certainty.


5
The cases cited by the counsel for the defendant in error do not come up to this case. They relate to different debts; this to a single debt composed of different parts.


6
Judgment reversed and arrested.